DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022 has been entered.
 

The amendment filed on 11 August 2022 has been entered. Claim(s) 1-4 remain pending in this application.

The amendments filed 11 August 2022 have overcome the drawing objections, claim objections set forth in the office action mailed 11 April 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Glyn (Foreign Patent Document WO 0157382), hereinafter Glyn, in view of Scheffel (Foreign Patent Document WO 2011/009527 – Translation Provided), hereinafter Scheffel.

Regarding Claim 1, Glyn teaches a hydraulically actuated mechanical lock assembly (Figure 3, Element 310 – the assembly includes the actuator, Element 310, and the valve, Element 128, as well as the hydraulic lines connecting them) of a thrust reverser system for an aircraft (Page 1, Lines 1-3 – the lock assembly is for a thrust reverser for an aircraft), the assembly comprising:
a lock actuator (Figure 3, Element 310) comprising:
a lock housing (Figure 3 – the outer casing of the actuator, Element 310 - See marked up figure below for clarification) having a first end chamber (Figure 3 - the bottom chamber is the first end chamber – See marked up figure below for clarification) and a second end chamber (Figure 3 – the top chamber is the second end chamber – See annotated figure below for clarification); 
a first return line connected between a high pressure fluid return chamber and the first end chamber (Figure 3 – the bottom most line connected to the bottom chamber is the first return line – See annotated figure below for clarification);
a control line (Figure 3 - the hydraulic line that runs from the top chamber of the hydraulic lock, element 310 - See annotated figure below of clarification) connected to the second end chamber (Figure 3 – the control line is connected to the second end chamber);
a moveable element (Page 5, Line 9 – Figure 3 - the piston rod – See marked up figure below for clarification) mounted in the lock housing (Page 5, Lines 9-10 – Figure 3 – the piston rod extends from the outer casing of the actuator); and
a lock valve (Figure 3, Element 128) arranged in fluid flow between the housing and the control line (Figure 3 – the valve, Element 128, is connected to the control line from the housing of the lock actuator) to control the flow of hydraulic fluid into the first end chamber and the second end chamber (Page 5, Lines 6-9 – Figure 3 – the valve controls the pressurization of the lock and is connected to and controls the flow into lines connects to both the first and second end chambers; therefore it controls the flow of the hydraulic fluid into each of the chambers); 
wherein when the lock assembly is commanded to be in a lock position (Page 5, Lines 6-11 – the lock assembly is commanded to be in the lock position where the rod is extended from the housing), the housing is arranged to receive hydraulic fluid at the first end chamber  from the high pressure fluid return chamber via the first return line (Figure 3 – the first end chamber is connected to the “RETURN” via the first line and therefore receives hydraulic fluid from the return when the assembly is commanded to be locked), and when the lock assembly is commanded to be in an unlock position (Page 5, Lines 6-11 – the lock assembly is commanded to be in the lock position where the rod is extended from the housing, therefore the piston is in the retracted position when the assembly is commanded to be in the unlock position), the lock valve is positioned to connect the second end chamber to a supply of high pressure fluid (Figure 3 – “PRESSURE”) via the control line (Figure 3 – in order to move the piston into the retracted position the second end chamber is connected to the high pressure fluid supply “PRESSURE” via the control to increase pressure in the second end chamber to force the piston back into the housing), such that high pressure fluid is supplied from the supply to the second end chamber via the control line to cause the movable member into the first end chamber (Figure 3 – in order to move the piston into the retracted position the second end chamber is connected to the high pressure fluid supply “PRESSURE” via the control to increase pressure in the second end chamber to force the piston back into the housing); and whereby when the lock assembly is in the lock position, the first end chamber remains fluidly connected to the high pressure fluid return chamber via the first return line even if another line connected to the bottom chamber ruptures (Figure 3 – the first end chamber remains fluidly connected to the “RETURN” via the first return line even another line connected to the first end chamber ruptures).


    PNG
    media_image1.png
    695
    1054
    media_image1.png
    Greyscale

Figure 1 - Marked up figure from Glyn

Glyn does not explicitly disclose a second return line connected between the first end chamber and the second end chamber; 
when the lock assembly is commanded to be in a lock position, the lock valve is positioned to fluidly connect the first end chamber and the second end chamber via the control line and the second return line; the first end chamber remains fluidly connected to the high pressure fluid return chamber via the first return line even if the second return line ruptures.
However, Scheffel teaches a hydraulically actuated mechanical assembly (Figure 1), the assembly comprising: 
a lock actuator (Figure 1) comprising: 
a lock housing (10) having a first end chamber (13) and a second end chamber (14); 
a first return line (26) connected between a high pressure fluid return chamber (19) and the first end chamber (Figure 1 – the first return line is connected between the high pressure return chamber, 19,); 
a control line (16) connected to the second end chamber (Figure 1 – the control line connects to the second end chamber); 
a second return line (20) connected between the first end chamber and the second end chamber (Figure 1 – Paragraph 0066 – the second return line connects the first end chamber and the second end chamber); 
a valve (17); and
when the assembly is commanded to be in an extended position (Paragraph 0061 – the piston and piston rod, 11 and 12, extend from the housing), the valve is positioned to fluidly connect the first end chamber and the second end chamber via the control line and the second return line (Figure 1 – Paragraphs 0065-0066 – the fluid from the second end chamber flows to the first end chamber via the control line, 16, through the valve, 17, and the second return line, 20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Glyn by including a second return line connected to the lock valve of Glyn and the first end chamber, where the lock valve directs fluid from the second end chamber via the control line to the first end chamber when in the lock assembly is in the extended/locked position, as taught by Scheffel, in order to allow the system to have an easier transition from rapid piston travel to full holding force (Scheffel – Paragraph 0045).
It is noted that the combination as described above will result in the first return line remaining fluidly connected to the first end chamber even if there is a rupture in the second return line, of Glyn in view Scheffel. An annotated Figure of the second return line as it would be placed in Glyn and the flow through the lock valve, as shown in Scheffel, is provided to show that a rupture in the second return line would not affect the flow from the first return line into the first end chamber.


    PNG
    media_image2.png
    603
    930
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure showing modification of Glyn with 2nd return line of Scheffel

Regarding Claim 2, Glyn in view of Scheffel disclose the invention as claimed and discussed above. Glyn further discloses wherein the moveable element is a piston (Page 5, Line 9 – the moveable element is a piston rod).

Regarding Claim 3, Glyn in view of Scheffel disclose the invention as claimed and discussed above. Glyn further discloses wherein the lock valve is responsive to unlocking control signals from an aircraft thrust reverser control circuit (Page 3, Lines 9-11 and Page 5, Lines 6-9 – Figure 3 – the FADEC, Element 124, and dashed lines are the control circuit; the sends signals to the valve, Element 128, to control the lock) to apply a supply pressure to the second end chamber (B) (Figure 3 – Page 5, Lines 6-9 - the valve controls the fluid to provide an appropriate pressure to Chamber B).

Regarding Claim 4, Glyn in view of Scheffel disclose the invention as claimed and discussed above. Glyn further discloses a thrust reverser system (Figure 3) for an aircraft (Figure 3, Element 300 - Page 1, Lines 1-2 – the thrust reverser is for an aircraft) comprising:
one or more moveable flaps (Figure 3, Elements 110 and 112);
one or more actuators to cause movement of the flaps (Figure 3, Elements 116, 118, 120 and 122);
a control circuit for triggering movement of the flaps (Figure 3, Element 124 – Page 3, Lines 9-15 - the FADEC controls the actuators to move the flaps), and
a hydraulically actuated mechanical lock assembly as recited in Claim 1 (See rejection for Claim 1 above).

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that a rupture in the bottom line/1st return line of Glyn would not allow the 1st end chamber to remain fluid connected to a high pressure source it is respectfully pointed out that Applicant’s claim does not require the 1st end chamber to remain fluidly connected to the high pressure source in the event of a rupture in the first return line but rather a rupture in a second return line.  Further the combination of Glyn in view of Scheffel adds the second return line to the system without effecting the first return line thus resulting in the limitations of Claim 1 requiring the first return line remaining fluidly connected to the first end chamber with a rupture in the second return line.

In response to Applicant’s argument that one of ordinary skill in the art would not find it obvious to add a second return line to the system of Glyn as taught by Scheffel it is respectfully pointed out that Applicant only argues that doing so would not make sense in Glyn but does not provide any evidence of why it would not make sense. The modification using the second return line of Scheffel, 20, would result in adding a line connecting the first end chamber of the housing to the lock valve, 128, and does not matter effect the “control line” as argued by Applicant.  The modification would add a line and modify the valve, 128, and would not require the removal or alteration of any other lines.  An annotated figure is provided below showing the additional line/2nd return line in Glyn and the comparison to Scheffel showing the significant similarities between the two systems.  The unlabeled line in Glyn from the lock valve, 128, to the first end chamber is similar to the line, 17, in Scheffel.  Thus one of ordinary skill in the art would find it obvious to add the second return line as taught by Scheffel. Therefore it would be obvious to combine Glyn and Scheffel and the limitations of Claim 1 are obvious.

    PNG
    media_image3.png
    1364
    1199
    media_image3.png
    Greyscale


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741